DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1, the phrase “conveyable a passport” should be changed to capable of conveying a passport.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 , 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Machii et al. US 2022/0017319 A1 (hereinafter “Machii”).
Regarding claim 1, Machii, with reference to two different embodiments shown respectively in FIGS. 2-3 and FIGS. 9-11, discloses a medium conveying apparatus for comprising: 
a guide pair (28 and 45) including a first guide (28-first embodiment of FIGS. 2-3, or 45 in second embodiment of FIGS. 9-11), and a second guide (45-first embodiment of FIG. 3, or 28 in second embodiment of FIGS. 9-11) located so as to sandwich a medium conveyance path together with the first guide, to regulate a vertical direction of the medium conveyance path; 
a light emitting element (33) located on an outside of the medium conveyance path with one of the first guide or the second guide in between to detect the medium; 
a light receiving element (35) located on an outside of the medium conveyance path with the first guide in between, to receive a light emitted by the light emitting element; and an opening provided in the first guide, to pass the light emitted from the light emitting element, 
wherein a reflectivity in a periphery of the opening of the first guide is 55% or less (refer to paragraphs [0075]-[0079], [0088], [0105],[0107] and [0110] which discusses the low reflectivity for the first guide and second guide within the claimed range).
	Regarding claim 3, with reference to second embodiment of FIGS. 9-11, wherein the light emitting element (33) is provided on an outside of the medium conveyance path with the second guide (28) in between.
	Regarding claim 4, wherein the light receiving element is located on a center side with respect to the light emitting element in a width direction perpendicular to a medium conveying direction (based on the first embodiment of FIGS. 2-3, the light receiving element 35 appears to be located more towards center in the sheet width direction x).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Machii in view of Murakawa et al. JP 2018-132955 A (hereinafter “Murakawa”).
Regarding claim 2, Machii, with reference to FIGS. 2-3, teaches wherein the light emitting element is located on an outside of the medium conveyance path with the first guide (28) in between and wherein a reflectivity in a periphery of the second guide is 55% or less.
Machii fails to teach a light guide located on an outside of the medium conveyance path with the second guide in between; and a second guide opening provided in the second guide, to pass the light emitted from the light emitting element, and wherein a reflectivity in a periphery of the second guide opening of the second guide is 55% or less.
Murakawa, with reference to FIG. 2, teaches a similar device that incorporates a light guide (50) incorporated into a second guide (12), having a second guide opening (lower opening of 51 or 52), for guiding emitted light towards a receiving element.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Machii’s device with a light guide and second guide opening as taught by Murakawa as a known alternative arrangement of reliably guiding emitted light towards the light receiving element.  The combination of references would at least provide wherein a reflectivity in a periphery of the second guide opening of the second guide is 55% or less based on Machii (refer to paragraphs [0075]-[0079], [0088], [0105],[0107] and [0110] which discusses the low reflectivity for the first guide and second guide within the claimed range).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Machii in view of Yoshikaie et al. US 2018/0220022 A1 (hereinafter “Yoshikaie”).
Regarding claims 4 and 5, Machii teaches the claimed invention except:
a second light emitting element and a second light receiving element to detect the medium using a predetermined opening located apart from the opening in a direction perpendicular to the medium conveying direction (claim 4), and
a processor to determine whether a skew of the medium has occurred based on a signal output from the light receiving element and the second light receiving element (claim 5).
Yoshikaie teaches the known concept of using multiple optical sensors (46, FIG. 9) spaced apart in a direction perpendicular to the medium conveying direction (claim 4) and a processor (controller 30) to determine whether a skew of the medium has occurred based on signals from the optical sensors (claim 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify or use Machii’s apparatus with multiple light emitting elements and light receiving elements as taught by Yoshikaie for the purpose of reliably detecting passage and skew of a fed sheet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653